DETAILED ACTION
The following is a response to Applicant’s communications filed August 26, 2022 that included amendments, which have been entered. During a telephone conversation on September 1, 2022, Applicant’s representative, Jordan Brimley (Reg. No. 80,128), approved, by way of Examiner's amendment, amending claims 1, 11, & 17. As a result of these amendments, claims 1-20 are allowable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 1, 11, & 17 was given by Applicant’s representative, Jordan Brimley (Reg. No. 80,128), on September 1, 2022.

The application has been Currently Amended as follows:

In the Claims:
1.	(Currently Amended) A computer-implemented method comprising:
providing, by one or more processors, a first digital question to a graphical user interface of a client device associated with a user;
receiving, via the graphical user interface of the client device, a first digital response corresponding to the first digital question;
storing, within a data structure of the one or more processors, a dynamic choice reference dataset comprising digital mappings between the first digital response and a set of potential digital answer choices for a subsequent question;
in response to receiving the first digital response and by the one or more processors, dynamically generating a second digital question comprising a subset of digital answer choices from the set of potential digital answer choices by:
accessing the dynamic choice reference dataset within the data structure to identify the set of potential digital answer choices corresponding to a single instance of the second digital question; 
training a neural network to generate a selection of the subset of digital answer choices from the set of potential digital answer choices by repetitively providing the neural network with input training digital text responses to generate one or more answer choice predictions from a training set of potential digital answer choices and comparing the one or more answer choice predictions to ground truth answer choice labels from the training set of potential digital answer choices corresponding to the input training digital text responses until the neural network can accurately select answer choice selections for the training set of potential digital answer choices; and
utilizing the neural network to generate, from within the dynamic choice reference dataset of the data structure, the selection of the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question by filtering the set of potential digital answer choices utilizing one or more digital mappings of the digital mappings; and
providing the generated second digital question with the subset of digital answer choices to the graphical user interface of the client device. 
2.	(Previously Presented) The computer-implemented method of claim 1, wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question is based on embedded user data associated with the first digital response corresponding to the first digital question.
3.	(Previously Presented) The computer-implemented method of claim 1, wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises identifying that the subset of digital answer choices from the set of potential digital answer choices are associated with the first digital response utilizing tags corresponding to the subset of digital answer choices.
4.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
receiving, via the graphical user interface of the client device, the first digital response as a text response; and
wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises:
identifying keywords from the first digital response; and
identifying the subset of digital answer choices from the set of potential digital answer choices based on the keywords from the first digital response.
5.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
receiving, via the graphical user interface of the client device, the first digital response as a text response; and 
wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises:
identifying a sentiment value from the first digital response; and
identifying the subset of digital answer choices from the set of potential digital answer choices that are associated with the sentiment value.
6.	(Canceled)
7.	(Previously Presented) The computer-implemented method of claim 1, wherein training the neural network to generate the selection of the subset of digital answer choices from the set of potential digital answer choices further comprises: 
generating a calculated loss by comparing the one or more answer choice predictions to the ground truth answer choice labels; and 
utilizing the calculated loss to adjust parameters in the neural network. 
8.	(Previously Presented) The computer-implemented method of claim 1, wherein the first digital response comprises a multiple choice selection or a text response.  
9.	(Previously Presented) The computer-implemented method of claim 1, wherein the second digital question comprises operational logic to select the subset of digital answer choices from the set of potential digital answer choices based on the first digital response. 
10.	(Previously Presented) The computer-implemented method of claim 1, wherein the second digital question remains across multiple digital surveys. 
11.	(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to:
provide a first digital question to a graphical user interface of a client device associated with a user;
receive, via the graphical user interface of the client device, a first digital response corresponding to the first digital question;
store, within a data structure, a dynamic choice reference dataset comprising digital mappings between the first digital response and a set of potential digital answer choices for a subsequent question;
in response to receiving the first digital response, dynamically generate a second digital question comprising a subset of digital answer choices from the set of potential digital answer choices by:
accessing the dynamic choice reference dataset within the data structure to identify the set of potential digital answer choices corresponding to a single instance of the second digital question; 
training a neural network to generate a selection of the subset of digital answer choices from the set of potential digital answer choices by repetitively providing the neural network with input training digital text responses to generate one or more answer choice predictions from a training set of potential digital answer choices and comparing the one or more answer choice predictions to ground truth answer choice labels from the training set of potential digital answer choices corresponding to the input training digital text responses until the neural network can accurately select answer choice selections for the training set of potential digital answer choices; and
utilizing the neural network to generate, from within the dynamic choice reference dataset of the data structure, the selection of the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question by filtering the set of potential digital answer choices utilizing one or more digital mappings of the digital mappings; and
provide the generated second digital question with the subset of digital answer choices to the graphical user interface of the client device. 
12.	(Previously Presented) The system of claim 11, wherein selecting the subset of  digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises identifying the subset of digital answer choices from the set of potential digital answer choices that are mapped to the first digital response within the dynamic choice reference dataset. 
13.	(Previously Presented) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from the client device associated with the user, the first digital response as a text response; and
wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises:
identifying keywords from the first digital response; and
identifying the subset of digital answer choices from the set of potential digital answer choices that are associated with the keywords.
14.	(Previously Presented) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive, via the graphical user interface of the client device, the first digital response as a text response; and 
wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises:
identifying a sentiment value from the first digital response; and
identifying the subset of digital answer choices from the set of potential digital answer choices that are associated with the sentiment value.
15.	(Canceled)
16.	(Previously Presented) The system of claim 11, wherein training the neural network to generate the selection of the subset of digital answer choices from the set of potential digital answer choices further comprises: 
generating a calculated loss by comparing the one or more answer choice predictions to the ground truth answer choice labels; and 
utilizing the calculated loss to adjust parameters in the neural network.
17.	(Currently Amended) A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computer device to: 
provide a first digital question to a graphical user interface of a client device associated with a user;
receive, via the graphical user interface of the client device, a first digital response corresponding to the first digital question;
store, within a data structure of the at least one processor, a dynamic choice reference dataset comprising digital mappings between the first digital response and a set of potential digital answer choices for a subsequent question;
in response to receiving the first digital response and by the at least one processor, dynamically generate a second digital question comprising a subset of digital answer choices from the set of potential digital answer choices by:
accessing the dynamic choice reference dataset within the data structure to identify the set of potential digital answer choices corresponding to a single instance of the second digital question; 
training a neural network to generate a selection of the subset of digital answer choices from the set of potential digital answer choices by repetitively providing the neural network with input training digital text responses to generate one or more answer choice predictions from a training set of potential digital answer choices and comparing the one or more answer choice predictions to ground truth answer choice labels from the training set of potential digital answer choices corresponding to the input training digital text responses until the neural network can accurately select answer choice selections for the training set of potential digital answer choices; and
utilizing the neural network to generate, from within the dynamic choice reference dataset of the data structure, the selection of the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question by filtering the set of potential digital answer choices utilizing one or more digital mappings of the digital mappings; and
provide the generated second digital question with the subset of digital answer choices to the graphical user interface of the client device.

18.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein the one or more digital mappings indicate the subset of digital answer choices reference the first digital response within the dynamic choice reference dataset.
19.	(Previously Presented) The non-transitory computer readable medium of claim 17, further comprising instructions that, when executed by the at least one processor, cause the computer device to: 
receive, via the graphical user interface of the client device, the first digital response as a text response; and
wherein selecting the subset of digital answer choices from the set of potential digital answer choices for the single instance of the second digital question based on the first digital response comprises:
identifying keywords and sentiment values from the first digital response; and
identifying the subset of digital answer choices from the set of potential digital answer choices that are associated with the keywords or the sentiment values.  
20.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein training the neural network to generate the selection of the subset of digital answer choices from the set of potential digital answer choices further comprises: 
generating a calculated loss by comparing the one or more answer choice predictions to the ground truth answer choice labels; and 
utilizing the calculated loss to adjust parameters in the neural network.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 101
Examiner finds that the additional elements recited in claims 1, 11, & 17, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly claims 11 & 17:
A computer-implemented method comprising:
providing, by one or more processors, … a graphical user interface of a client device …;
receiving, via the graphical user interface of the client device, …;
storing, within a data structure of the one or more processors, …;
…; 
training a neural network to generate a selection of the subset of digital answer choices from the set of potential digital answer choices by repetitively providing the neural network with input training digital text responses to generate one or more answer choice predictions from a training set of potential digital answer choices and comparing the one or more answer choice predictions to ground truth answer choice labels from the training set of potential digital answer choices corresponding to the input training digital text responses until the neural network can accurately select answer choice selections for the training set of potential digital answer choices; and
utilizing the neural network to generate, from within … the data structure, the selection of the subset of digital answer choices …; and
providing … to the graphical user interface of the client device. 

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623